     Case 3:17-cv-00790-JAM Document 213 Filed 11/27/19 Page 1 of 3



UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ARMOUR CAPITAL MANAGEMENT LP,
                                       Plaintiff,
                                                                 3:17-cv-00790-JAM
                         - against -
SS&C TECHNOLOGIES, INC.,
                                       Defendant.



                    DEFENDANT SS&C’S MOTION IN LIMINE
                        TO EXCLUDE STEVEN KURSH

               Defendant SS&C Technologies (“SS&C”), by and through undersigned

counsel, respectfully moves this Court to grant its motion in limine to exclude Steven Kursh

pursuant to Federal Rule of Evidence 702. SS&C relies on the accompanying memorandum

of law in support of this motion and the exhibits attached to that memorandum.

Dated: New York, New York                           Respectfully submitted,
       November 27, 2019
                                                    PAUL, WEISS, RIFKIND, WHARTON &
                                                    GARRISON LLP

                                                    By: /s/ Robert A. Atkins
                                                        Robert A. Atkins
                                                        Jeannie S. Rhee
                                                        Jeffrey J. Recher
                                                        Joshua D. Kaye
                                                        1285 Avenue of the Americas
                                                        New York, New York 10019
                                                        ratkins@paulweiss.com
                                                        jrhee@paulweiss.com
                                                        jrecher@paulweiss.com
                                                        jkaye@paulweiss.com
                                                        Telephone: (212) 373-3000




ORAL ARGUMENT REQUESTED
Case 3:17-cv-00790-JAM Document 213 Filed 11/27/19 Page 2 of 3



                                    Kevin J. O’Connor
                                    Hinckley, Allen & Snyder LLP
                                    28 State Street
                                    Boston, MA 02109-1775
                                    koconnor@hinckleyallen.com
                                    Telephone: (617) 378-4394

                                    Jeffrey J. Mirman
                                    Alexa T. Millinger
                                    Hinckley, Allen & Snyder LLP
                                    20 Church Street, 18th Floor
                                    Hartford, Connecticut 06103
                                    jmirman@hinckleyallen.com
                                    amillinger@hinckleyallen.com
                                    Telephone: (860) 331-2762

                                    Attorneys for Defendant
                                    SS&C Technologies, Inc.




                              2
     Case 3:17-cv-00790-JAM Document 213 Filed 11/27/19 Page 3 of 3



                                     CERTIFICATION

       I HEREBY CERTIFY THAT ON November 27, 2019, a copy of the foregoing
was filed electronically. Notice of this filing will be sent via email to all parties by
operation of the Court’s electronic filing system, as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.



                                               /s/ Robert A. Atkins
                                               Robert A. Atkins




                                               3
